Name: Commission Delegated Directive (EU) 2018/970 of 18 April 2018 amending Annexes II, III and V to Directive (EU) 2016/1629 of the European Parliament and of the Council laying down technical requirements for inland waterway vessels
 Type: Directive_DEL
 Subject Matter: technology and technical regulations;  maritime and inland waterway transport;  transport policy
 Date Published: 2018-07-10

 10.7.2018 EN Official Journal of the European Union L 174/15 COMMISSION DELEGATED DIRECTIVE (EU) 2018/970 of 18 April 2018 amending Annexes II, III and V to Directive (EU) 2016/1629 of the European Parliament and of the Council laying down technical requirements for inland waterway vessels THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/1629 of the European Parliament and of the Council of 14 September 2016 laying down technical requirements for inland waterway vessels, amending Directive 2009/100/EC and repealing Directive 2006/87/EC (1), and in particular Article 31(1), (3) and (4) thereof, Whereas: (1) Directive 2006/87/EC of the European Parliament and of the Council (2) is repealed with effect from 7 October 2018 by Directive (EU) 2016/1629. Annex II to Directive (EU) 2016/1629 lays down that the technical requirements applicable to crafts are those set out in ES-TRIN standard 2015/1. (2) Union action in the sector of inland navigation should aim to ensure uniformity in the development of technical requirements for inland waterway vessels to be applied in the Union. (3) The European Committee for drawing up standards in the field of inland navigation (CESNI) has been created on 3 June 2015 in the framework of the Central Commission for the Navigation on the Rhine (CCNR) in order to develop technical standards for inland waterways in various fields, in particular as regards vessels, information technology and crew. (4) CESNI has adopted new European Standard laying down Technical Requirements for Inland Navigations vessels, the ES-TRIN standard 2017/1 at its meeting on 6 July 2017 (3). (5) ES-TRIN standard lays down the uniform technical requirements necessary to ensure the safety of inland navigation vessels. It includes provisions regarding shipbuilding, fitting out and equipment for inland navigation vessels, special provisions regarding specific categories of vessels such as passenger vessels, pushed convoys and container vessels, provisions regarding the automatic identification system equipment, provisions regarding vessels identification, a model of certificates and register, transitional provisions as well as instructions for the application of the technical standard. (6) The CCNR will amend its legislative framework, the Rhine Vessel Inspection Regulations, to refer to the new standard and make that new standard mandatory in the framework of the application of the Revised Convention for Rhine navigation. (7) Directive (EU) 2016/1629 should therefore be amended accordingly. (8) In the interest of coherence, the amended provisions should be transposed and apply from the same date, as initially provided for the transposition and the application of Directive (EU) 2016/1629, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive (EU) 2016/1629 is amended as follows: (1) Annex II is replaced by the text in Annex I to this Directive; (2) Annex III is amended in accordance with Annex II to this Directive; (3) Annex V is amended in accordance with Annex III to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive at the latest by 7 October 2018 and which shall apply from this date. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 252, 16.9.2016, p. 118. (2) Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (OJ L 389, 30.12.2006, p. 1). (3) Resolution CESNI 2017-II-1 ANNEX I ANNEX II MINIMUM TECHNICAL REQUIREMENTS APPLICABLE TO CRAFT ON INLAND WATERWAYS OF ZONES 1, 2, 3 AND 4 The technical requirements applicable to craft are those set out in ES-TRIN standard 2017/1. . ANNEX II Annex III to Directive (EU) 2016/1629 is amended as follows: (1) point 2 is replaced by the following: 2. Strength and stability  Structure reinforcement and stability  Certificate/attestation by a recognised classification society; (2) the following point 8 is added: 8. Machinery  Steering systems  Propeller shafts and accessories  Propulsion engines, coupling and accessories  Presence of a bow-thruster  Bilge systems and firefighting installations  Emergency power sources and electrical installations  Certificate/attestation by a recognised classification society. ANNEX III In Annex V to Directive (EU) 2016/1629, in Article 2.01, paragraph 2 is amended as follows: (1) point (c) is replaced by the following: (c) a nautical expert in possession of an inland waterways boatmaster's licence which authorises the holder to sail the vessel to be inspected;; (2) the following point (d) is added: (d) a traditional craft expert for the inspection of traditional craft..